1 is objected to because of the following informalities:  In line 18, the word “the” should be inserted before the term “seal assembly” to correct a minor clerical matter. Appro-priate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. The drawings must show every feature of the invention specified in the claims or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are objected to because they fail clearly show (using, for example, reference numerals), as claimed:

first surface of instrument valve housing per, e.g., claim 1
second surface of instrument valve housing per, e.g., claim 1
distal surface of instrument valve housing per, e.g., claim 14

See, e.g., MPEP § 608.02(d). It is recommended that reference numerals be used to help readers locate the above claimed aspects in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, it is unclear whether the claim is intended to require that the instrument valve housing comprises the first surface and the second surface indicated in claim 1, line 6. Claim 1, line 17 recites “the inner coil portion.” It is unclear whether this limitation was intended to recite “the inner coil portions,” e.g. to align with the language of line 12, claim 1; there does not appear to be sufficient antecedent basis for “the inner coil portion” of claim 1, line 17. In claim 6, since a) there is no formal recitation such as “the first member comprises pins” and b) the pins are embedded in a claim that appears to be mostly concerned with defining each coil, it is not clear whether this claim is intended to require that the first member comprises the pins. For claim 14, it is unclear whether the claim is intended to require that the instrument valve housing comprises the lateral surface and the distal surface indicated in claim 14, line 6. The language of lines 12-13 may be unclear as to whether the 
In claim 16, along similar lines of reasoning as above, it is unclear whether or not the mesh is required to define a central opening.
Regarding claim 18, there is no antecedent basis for the limitation “the central opening of the mesh.”
3.	It is believed that resolution of the above matters would place this application in condition for allowance.
4.	The following is an examiner’s statement of reasons for the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Judson et al. (EP 1994896) discloses an apparatus/method involving an access assembly having a centering mechanism 124 but fails to disclose at least the centering mechanism comprising coils as claimed or a mesh having a toroidal shape as claimed. There would have been no obvious reason to modify the Judson apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would likely have likely rendered the Judson et al. apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Judson et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775